Citation Nr: 1241059	
Decision Date: 12/03/12    Archive Date: 12/12/12

DOCKET NO.  09-29 804	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUES

1.  Entitlement to an increased rating for peripheral neuropathy of the right lower extremity, evaluated as 20 percent disabling prior to October 23, 2009, and 30 percent disabling since October 23, 2009.  

2.  Entitlement to an increased rating for peripheral neuropathy of the left lower extremity, evaluated as 20 percent disabling prior to October 23, 2009, and 30 percent disabling since October 23, 2009.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Tenner, Counsel


INTRODUCTION

The Veteran served on active duty from June 1969 to June 1971.  

This case comes before the Board of Veterans' Appeals (Board) on appeal from a May 2008 decision rendered by the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  In that decision, the RO, in pertinent part, denied entitlement to an increased rating in excess of 20 percent for peripheral neuropathy affecting the right lower extremity and a rating in excess of 20 percent for peripheral neuropathy affecting the left lower extremity.  During the pendency of the appeal, in April 2010, the RO assigned a 30 percent evaluation for peripheral neuropathy affecting the right lower extremity and a 30 percent evaluation for peripheral neuropathy affecting the left lower extremity.  The disability evaluations were effective October 23, 2009.  

On the Veteran's VA Form 9, Substantive Appeal to the Board of Veterans' Appeals, the Veteran requested a hearing at the RO before a Veterans Law Judge.  In April 2010, however, the Veteran withdrew his hearing request.  

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

In the April 2010 supplemental statement of the case (SSOC) whereby the RO granted separate 30 percent evaluations for peripheral neuropathy affecting the right and left lower extremities, the RO conducted an electronic review of VA outpatient treatment records at the Northern Indiana VA Medical Center (VAMC) for the period from December 3, 2008, to April 27, 2010.  The RO cited to these records in the SSOC indicating that they show treatment for peripheral neuropathy of the bilateral lower extremities and that they show that the condition worsened in severity.  These electronic records, however, are not associated with the Veteran's claims file or with his Virtual VA, electronic claims file.  

Records generated by VA facilities that may have an impact on the adjudication of a claim are considered in the constructive possession of VA adjudicators during the consideration of a claim, regardless of whether those records are physically on file.  See Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).  Thus, because the Board must review these records prior to adjudicating the claims on appeal, the RO/AMC must associate all evidence not currently in the claims file, including, but not limited to, the evidence referenced above.  See 38 U.S.C.A. § 5103A(b) (West 2002).   

Accordingly, the case is REMANDED for the following action:

1.  Obtain the Veteran's VA outpatient treatment records from the Northern Indiana VAMC for the period from December 2008 to present. 

2.  Thereafter, the RO/AMC must review the claims folder to ensure that the foregoing requested development has been completed.  If any benefit sought on appeal is not granted, the Veteran should be provided with a Supplemental Statement of the Case ("SSOC") and afforded the opportunity to respond thereto.  The matters should then be returned to the Board, if in order, for further appellate process.   

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

      (CONTINUED ON NEXT PAGE)

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



_________________________________________________
TANYA A. SMITH
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).


